DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendments and remarks filed December 14, 2021.  Claims 1, 8, 18-20, and 22 have been amended. Claims 24-32 are new. Claims 3, 5-7, 9-12, and 23 are canceled.  Claims 1-2, 4, 8, 13-19, 20-22, 24-32 are currently pending and stand rejected.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites “vibration means” and “mechanical means”.  The specification discloses that vibration means includes a vibrating table 210 (¶181).  The specification discloses “mechanical means” very broadly (¶181) to include grinding, spreading, scraping, tilting, shaking.
Claims 13-16 recite “mechanical means”.  The specification discloses “mechanical means” very broadly (¶181) to include grinding, spreading, scraping, tilting, shaking. 
Claim 21 recites “pneumatic means”.  The specification discloses pneumatic means as a way to activate the press.  Pneumatic means will considered to comply with broadest reasonable interpretation of any system powered by air or gas.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, the tamping plate compressing the natural consumables to achieve a uniform density is not a further limitation of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 13-19, 22, 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160120212 A1 (hereinafter HEIDTMANN) and in further view of US 20180303159 A1 (hereinafter GHIOTTI).
Regarding claim 1, HEIDTMANN discloses a tube filling apparatus and method of filling tubes (Abstract.  HEIDTMANN discloses loading a plurality of flower cartridges within a cartridge tray assembly (Fig. 1, filling assembly 20); forming a filling assembly (Fig. 1, tube filling apparatus 10, ¶83) by positioning the cartridge tray assembly beneath a filling tray (Fig. 1, filling tray 70); placing a quantity of natural consumables in the filling tray (¶83); applying mechanical means to equally distribute the natural consumables into a plurality of openings of the filling tray (¶83, the vibration is mechanical means to distribute the consumables when the slide plate 74 is removed).  HEIDTMANN further discloses disassembling the cartridge tray assembly to permit unloading of the plurality of flower cartridges (¶20, ¶21, ¶64, ¶88)
HEIDTMANN does not explicitly disclose forming a tamping assembly by placing the filling assembly into a press with a tamping plate; operating the press so that the tamping plate is pressed into the filling assembly for a predetermined depth, after which the plate is retracted; removing the cartridge tray assembly from the tamping assembly; wherein the tamping plate is configured to compress the natural consumables to a uniform density within the flower cartridges.  
GHIOTTI teaches a machine and method for producing a substantially cylindrical article (abstract).  GHIOTTI teaches a tamping assembly (combination of arm 45 and pusher elements 46 shown in Fig. 7, ¶60).  The arm is mobile in a vertical direction and inserted into the respective compartments (¶68).  This movement allows to slightly compress the mass of 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HEIDTMANN to provide forming a tamping assembly by placing the filling assembly into a press with a tamping plate; operating the press so that the tamping plate is pressed into the filling assembly for a predetermined depth, after which the plate is retracted; removing the cartridge tray assembly from the tamping assembly; wherein the tamping plate is configured to compress the natural consumables to a uniform density within the flower cartridges as taught in GHIOTTI.  A person of ordinary skill in the art would obviously add a tamping operation for compressing the consumable material into the cartridge.  Doing so would provide a uniform compression and amount of material in each tube.  Further a person of ordinary skill in the art would target a depth of compression.  This would ensure proper filling and compression in the tube.  Finally, a person of ordinary skill in the art would necessarily provide for a user to disassemble the tray.  Doing so would permit retrieval of the product for use or sale.
Regarding claim 2, modified HEIDTMANN discloses the method of claim 1 as discussed above.  HEIDTMANN further discloses, wherein positioning the cartridge tray assembly further comprises aligning the openings of each flower cartridge with each opening of the filling tray.  
Regarding claim 4, modified HEIDTMANN discloses the method of claim 1 as discussed above.  HEIDTMANN further discloses further comprises positioning the cartridge tray assembly (Fig. 1, filling assembly 20) above a base plate (Fig. 1, base 40, ¶59).  
Regarding claim 13, modified HEIDTMANN discloses the method of claim 1 as discussed above.  HEIDTMANN further discloses wherein mechanical means comprises applying vibration to the filling assembly via vibration table (¶83).  
Regarding claim 14, modified HEIDTMANN discloses the method of claim 13 as discussed above.  HEIDTMANN discloses wherein mechanical means further comprises applying vibrations of varying power levels to the filling assembly.  HEIDTMANN discloses that the vibration is automatically controlled by means of a microprocessor based controller which allows optimized pre-sets to be selected (¶36, ¶72-¶74). HEIDTMANN discloses that it is envisaged that the number of speakers can be used to increase the force that is transferred to the vibration plate (¶69).  Specifically, HEIDTMANN teaches operating frequency range of the plate is between 4 Hz to 20 Hz (¶74).  
HEIDTMANN may not explicitly disclose until the natural consumables settle to a level flush with the surface of the filling tray.  
HEIDTMANN teaches that the tray is filled and the plate removed to allow the fill material to flow into the recesses (¶83).  The herb mixture fill is assisted by flowing air over the vibration plate to the collection tray.  On completion there is a desired fill and density.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HEIDTMANN to provide until the natural consumables settle to a level flush with the surface of the filling tray.  Although it is not Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). One of ordinary skill in the art would appreciate that the flow of air over the plate along with the vibration would result in consumables being flush with the surface of the filling tray.  	
Regarding claim 15, modified HEIDTMANN discloses the method of claim 1 as discussed above.  HEIDTMANN may not explicitly disclose wherein mechanical means comprises physical spreading, scraping, or smoothing by spatula, brush, or scraper means.   
GHIOTTI teaches a scraper element 29 (Fig. 7, ¶46).  The scraper element is provided to achieve a fine scraping of the powered material (¶46).  This allows for aligning and leveling of the amount of the tobacco inside of each compartment (¶54)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HEIDTMANN to provide wherein mechanical means comprises physical spreading, scraping, or smoothing by spatula, brush, or 
Regarding claim 16, modified HEIDTMANN discloses the method of claim 1 as discussed above.  HEIDTMANN further discloses, wherein mechanical means comprises tilting or agitating the filling assembly.  (¶69, Vibrating is considered to be agitating)
Regarding claim 17, modified HEIDTMANN discloses the method of claim 1 as discussed above.  HEIDTMANN further discloses wherein equally distributing natural consumables further comprises filling the natural consumables to a level flush with the surface of the filling tray and removing any excess from the tray.  (¶28, ¶77, ¶83)
Regarding claim 18, modified HEIDTMANN discloses the method of claim 1 as discussed above.  The combination does not explicitly disclose wherein the tamping plate comprises a plurality protrusions that are adapted to fit into the openings of the filling tray.  
GHIOTTI teaches a tamping assembly (combination of arm 45 and pusher elements 46 shown in Fig. 7, ¶60).  The arm is mobile in a vertical direction and inserted into the respective compartments (¶68).  This movement allows to slightly compress the mass of tobacco until the desired density is obtained (¶73).  GHIOTTI teaches additional embodiments with another pushing unit 50 (Fig. 12, ¶76).  GHIOTTI teaches that the compression is to obtain a reproducible, fast, and accurate manner. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of HEIDTMANN to provide wherein the tamping plate comprises a plurality protrusions that are adapted to fit 
Regarding claim 19, modified HEIDTMANN discloses the method of claim 18 as discussed above.  The combination does not explicitly disclose wherein each protrusion is immobile in relation to one another and the plurality of protrusions are configured to move in unison.  
GHIOTTI teaches a tamping assembly (combination of arm 45 and pusher elements 46 shown in Fig. 7, ¶60).  The arm is mobile in a vertical direction and inserted into the respective compartments (¶68).  This movement allows to slightly compress the mass of tobacco until the desired density is obtained (¶73).  GHIOTTI teaches additional embodiments with another pushing unit 50 (Fig. 12, ¶76).  GHIOTTI teaches that the compression is to obtain a reproducible, fast, and accurate manner. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  HEIDTMANN to provide wherein each protrusion is immobile in relation to one another and the plurality of protrusions are configured to move in unison as taught in GHIOTTI.  A person of ordinary skill in the art would recognize that the tamping assembly of GHIOTTI is a unitary arm with protrusions that extending and move together.  This allows for the compression of the mass of tobacco to a reproducible density.
Regarding claim 22, modified HEIDTMANN discloses the method of claim 1 as discussed above.  The combination does not explicitly disclose, wherein operating the press further comprises applying sufficient force to the natural consumables within the tamping assembly that such consumables form a porous plug held together by compressive forces while allowing air to pass through the plug.  
HEIDTMANN discloses that the desired outcome of the invention is to produce a desired herb mixture density inside the tubes (¶83).  The tube is filled with an herb mixture to be set alight so that it can be smoked (¶2).  HEIDTMANN identifies that the herb mixture in the tube must be adequately compacted because a loose fill is not desirable (¶5).  A tube that is set alight and smoked comprises a porous plug because in order for smoke to travel through the herbs it must have a porous nature.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HEIDTMANN to provide wherein operating the press further comprises applying sufficient force to the natural consumables within the tamping assembly that such consumables form a porous plug held together by compressive forces while allowing air to pass through the plug.  A person of ordinary skill in the art would desire to provide enough force to produce a stable smokable item.  Doing so would ensure that the article stays in tact before and during smoking.  A person of ordinary skill in the art would also desire to provide a porous element.  Doing so would ensure that air can flow through the article for inhalation by the user.
Regarding claim 24, modified HEIDTMANN discloses the method of claim 22 as discussed above.  HEIDTMANN may not explicitly disclose wherein the porous plug disposed within the flower cartridge is configured to reduce the oxidation and evaporation rate of the active ingredients of the natural consumables. 
HEIDTMANN teaches that the plant material inside a paper tube is to be compacted to achieve a desired density (¶2).  HEIDTMANN teaches that a loose fill is far from desirable (¶5).  HEIDTMANN teaches that the device is an improvement over known devices to avoid the need to further compact manually after removing the paper tubes.  
GHIOTTI teaches that the arm is used to slightly compress the mass of tobacco powder until the desired density is obtained.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HEIDTMANN to provide wherein the porous plug disposed within the flower cartridge is configured to reduce the oxidation and evaporation rate of the active ingredients of the natural consumables.  The devices of HEIDTMANN and GHIOTTI are expected to produce compressed smokable material to desirable densities.  Given that the conditions of the compression of HEIDTMANN and GHIOTTI are the same as those disclosed in the instant specification it is expected that the resulting compressed product has a reduced reduce the oxidation and evaporation rate. 
Regarding claim 25, modified HEIDTMANN discloses the method of claim 1 as discussed above.  HEIDTMANN further discloses wherein the plurality of flower cartridges within the cartridge tray assembly are held in position by compressive forces exerted by the cartridge tray assembly.  
Regarding claim 26, modified HEIDTMANN discloses the method of claim 1 as discussed above.  HEIDTMANN further discloses wherein the plurality of flower cartridges within the cartridge tray assembly is stacked in a tessellated fashion.  The overhead view in Fig. 3 shows cartridges in a tessellated fashion.  
Regarding claim 27, modified HEIDTMANN discloses the method of claim 18 as discussed above.  HEIDTMANN further discloses wherein the depth of the openings of the filling tray are variable.  (¶64, Fig. 4, tubes 100, 102, 104)
Regarding claim 28, modified HEIDTMANN discloses the method of claim 18 as discussed above. HEIDTMANN further discloses wherein each flower cartridge further comprises an insertion end adapted to receive natural consumables (¶6). 
HEIDTMANN may not explicitly disclose, wherein the length of the protrusions of the tamping plate and the depth of the openings of the filling tray are configured to compress the natural consumables to a level flush with the insertion end of the flower cartridge.
GHIOTTI teaches a machine and method for producing a substantially cylindrical article (abstract).  GHIOTTI teaches a tamping assembly (combination of arm 45 and pusher elements 46 shown in Fig. 7, ¶60).  The arm is mobile in a vertical direction and inserted into the respective compartments (¶68).  This movement allows to slightly compress the mass of tobacco until the desired density is obtained (¶73).  GHIOTTI teaches additional embodiments with another pushing unit 50 (Fig. 12, ¶76).  GHIOTTI teaches that the compression is to obtain a reproducible, fast, and accurate manner.  GHIOTTI, like the instant application (instant application ¶181) teaches using a scrapper to further achieve a flush and level amount of tobacco inside of each compartment (GHIOTTI ¶54).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HEIDTMANN to provide wherein the length of the protrusions of the tamping plate and the depth of the openings of the filling tray are configured to compress the natural consumables to a level flush with the insertion end of the flower cartridge as taught in GHIOTTI.  A person of ordinary skill in the art would obviously adjust the depth of the tamping plates to include a level flush with the insertion end. Doing so would achieve a level amount in each compartment.  
Regarding claim 30, the limitations of claim 30, wherein the tamping assembly is configured to compress the natural consumables held within the filling tray openings and flower cartridges into a uniform density within the flower cartridges is rejected for the same reasons as discussed in the rejection of claim 1.  
Regarding claim 31, modified HEIDTMANN discloses the method of claim 18 as discussed above.  HEIDTMANN may not explicitly disclose positioning the filling assembly by aligning the plurality of protrusions of the tamping plate with the plurality of openings of the filling plate.
GHIOTTI teaches a machine and method for producing a substantially cylindrical article (abstract).  GHIOTTI teaches a tamping assembly (combination of arm 45 and pusher elements 46 shown in Fig. 7, ¶60).  The arm is mobile in a vertical direction and inserted into the respective compartments (¶68).  This movement allows to slightly compress the mass of tobacco until the desired density is obtained (¶73).  GHIOTTI teaches additional embodiments with another pushing unit 50 (Fig. 12, ¶76).  GHIOTTI teaches that the compression is to obtain a reproducible, fast, and accurate manner.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HEIDTMANN to positioning the filling assembly by aligning the plurality of protrusions of the tamping plate with the plurality of openings of the filling plate as taught in GHIOTTI.  A person of ordinary skill in the art would obviously align the protrusions with the openings.  Doing so would compress the fill material into the tubes.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of HEIDTMANN and GHIOTTI as applied to claim 1 above, and further in view of US 20110058924 A1 (hereinafter SIKORA).
Regarding claim 8, modified HEIDTMANN discloses the method of claim 1 as discussed above.  The combination does not explicitly disclose securing the cartridge tray assembly by compression via mechanical clamps.  
 HEIDTMANN teaches that the filling assembly is mounted to the base with legs 30 (¶64).  The legs act as pillars to accommodate tubes of different lengths.  HEIDTMANN teaches that the filling tray is connectable to the assemblies of 20 (¶62).  These locating means are considered to be supplying compression.
SIKORA teaches a device for unloading compartment trays filled with rod shaped elements and movable trays (Abstract).  The tray 2 becomes clamped in the turning unit 4 by grippers located on the main plate 7, whereas the platform 10 retracts to its lower position (Fig. 1, ¶15).  The clamps hold the tray to the plate and unclamp to release emptied trays (¶15).  This is considered to be assembly by compression.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HEIDTMANN to provide securing the cartridge tray assembly by compression via mechanical clamps.  A person of ordinary skill in the art would recognize that the components must be joined.  Joining components through compression whether by locating means or clamps is necessary to assemble the device.  Doing so would ensure that the device remains assembled and operational as well as preventing filling material from escaping.
Claims 20  is rejected under 35 U.S.C. 103 as being unpatentable over HEIDTMANN and GHIOTTI as a applied to claim 1 above and in further view of  WO 2017172844 A1 (hereinafter WAGNER).
Regarding claim 20, modified HEIDTMANN discloses the method of claim 1 as discussed above.  The combination does not explicitly disclose wherein the depth of the tamping plate is selected based on the density, viscosity, or stickiness of the natural consumables.  
WAGNER teaches an apparatus for filling containers with tamper rods (abstract).  WAGNER teaches a tamping operation (Figs. 74A and 74B, ¶1197).  A compression assembly 181 with the holder plate 125 are prepared for tamping.  There are also carriage plates 145.  The user can pull down on the handle and achieve a variable force resulting a tighter compression.  WAGNER teaches that herb insertion and rolling machines fail to adequately ensure that filler material is compact.  This can be due to the filler material being sticky or wet (¶1108).  “[I]n some embodiments, only the flat distal end 151 contacts the smoking herbs, preventing the remainder of the tamper rod 150 and other components of the compression 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HEIDTMANN to provide wherein the depth of the tamping plate is selected based on the density, viscosity, or stickiness of the natural consumables.  A person of ordinary skill in the art would obviously control the depth the tamper enters into the holes.  Doing so would prevent the components from becoming sticky and prevent machine downtime.  
Regarding claim 32, the limitations of claim 32, wherein the depth of the openings of the filling tray are selected based on the density, viscosity, or stickiness of the natural consumables is rejected for the same reasons as discussed in the rejection of claim 20.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of HEIDTMANN and GHIOTTI as applied to claim 1 above, and further in view of  US 20130087056 A1 (hereinafter CHOJNACKI).
Regarding claim 21, modified HEIDTMANN discloses the method of claim 1 as discussed above.  The combination does not explicitly disclose wherein the press is powered by pneumatic means.  
CHOJNACKI teaches, “provided with at least one electric motor (1) and a control unit (2) driving a movable compressing element (3) by means of a drive train (4)” (Abstract).  The cut filler can be powered with a pneumatic drive (Figs. 6 and 7, ¶2, ¶34).  Pneumatic actuators are highly efficient airs supply systems and control the motion speed (¶2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of HEIDTMANN and GHIOTTI to provide wherein the press is powered by pneumatic means as taught in CHOJNACKI.  A person of ordinary skill in the art would optionally use pneumatic actuators to power the press.  Doing so could result in shorter compression time (¶39).  

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of HEIDTMANN and GHIOTTI as applied to claim 1 above, and further in view of Amazon product listing “Buddies Bump Box Filler for King Size - Fills 76 Cones Simultaneously” (hereinafter BUMPBOX, first listed for sale on amazon on April 3, 2018.
Regarding claim 29, modified HEIDTMANN discloses the method of claim 1 as discussed above. HEIDTMANN further does not disclose wherein the filling tray comprises a raised or flared rim, configured to receive a quantity of natural consumables and retain the consumables within the tray during application of mechanical means.  
BUMPBOX teaches a multi-filler bump box (product description).  The box is able to fill 76 cones at once.  The product description further teaches that the box is functional because the user can simply spray and pack.  The fill tray has a raised rim (see annotated product photo).

    PNG
    media_image1.png
    550
    621
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of HEIDTMANN and GHIOTTI to provide wherein the filling tray comprises a raised or flared rim, configured to receive a quantity of natural consumables and retain the consumables within the tray during application of mechanical means.  A person of ordinary skill in the art would obviously recognize that the raised rim in BUMPBOX allows for the “spray and pack” 
Response to Arguments
Applicant’s arguments, filed December 14, 2021, with respect to the rejections of claims 1, 18, and 19 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of US 20180303159 A1 (hereinafter GHIOTTI).
The rejection of claim 14 has been further clarified above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726